DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 11 and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the metallic metal" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "the metallic metal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Any claims dependent on the above claim(s) are rejected for their dependence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (WO 2015/132587), hereinafter Glass ‘587, in view of Davison et al. (GB 2461360), hereinafter Davison, and Lyublinski (U.S. Patent No. 6,358,397); claims 7 and 16 evidenced by Encyclopedia Britannica (“Zinc”, Encyclopedia Britannica, accessed 2022) and Beranek (“CATHODIC PROTECTION ANODE SELECTION”, U.S. Army Corps of Engineers, 2001).
Regarding claim 1, Glass ‘587 teaches a reinforced concrete structure (see e.g. Paragraph 71, lines 1-2), comprising a hardened concrete containing at least one steel reinforcement (see e.g. Fig. 3, concrete structure 16 comprising reinforcing steel bar 19; Paragraph 71, lines 1-2 and 4-5, and Paragraph 72, lines 1-2), a plurality of anode cavities formed within the hardened concrete (see e.g. Fig. 3, anode cavities 4; Paragraph 71, lines 2-5), a plurality of interconnecting slots being formed within the hardened concrete, and one of the plurality of interconnecting slots interconnecting two adjacent anode cavities with one another (see e.g. Fig. 3, slots cut into the concrete surface between adjacent cavities 4; Paragraph 71, lines 11-12), a plurality of discrete galvanic anodes, and one of the plurality of discrete anodes being installed within a respective one of the plurality of anode cavities (see e.g. Fig. 3, sacrificial metal elements 1 in anode cavities 4; Paragraph 71, lines 2-3), and at least one connector for connecting the plurality of discrete galvanic anodes with the at least one steel reinforcement (see e.g. Fig. 3, connectors 5 and conductor 17; Paragraph 71, lines 9-12, and Paragraph 72, lines 1-2), wherein the reinforced concrete structure further includes an interconnecting connector, a first end of the interconnecting connector being electrically connected to a first adjacent discrete galvanic anode and a second end of the interconnecting connector being electrically connected to a second adjacent discrete galvanic anodes (see e.g. Fig. 3, either end of intermediate section of conductor 17 connecting to connectors 5 of adjacent sacrificial elements 1 via connection 18; Paragraph 71, lines 9-12).
Glass ‘587 does not teach the reinforced concrete structure further including a plurality of interconnecting galvanic anodes which each comprise a galvanic metal element which has the interconnecting connector extending from both opposed ends thereof, each one of the plurality of interconnecting galvanic anodes being installed within a respective one of the interconnecting slots. Glass ‘587 does teach a chase, i.e. slot, cut into a concrete surface being another form of an anode cavity into which a sacrificial metal element can be fit (see e.g. Paragraph 30, lines 1-2 and 5-6, and Paragraph 31, lines 8-9), as well as the presence of additional sacrificial metal being able to supplement the charge capacity of the anode (see e.g. Paragraph 74, lines 8-10).
Davison teaches sacrificial anodes for protection of steel in concrete constructions (see e.g. Paragraph 0001), comprising elongated sacrificial anodes inserted into slots formed in the concrete structure electrically connected with connectors extending from either end (see e.g. Fig. 4, sacrificial anode assemblies 21 in slots in concrete deck 22 connected by conductors 23; Paragraph 0026, lines 1-5), this structure providing a high surface area of the anode delivering current into the concrete (see e.g. Paragraph 0009, lines 4-7, and Paragraph 0018, lines 1-5).
Lyublinski teaches a system for cathodic protection of reinforced concrete structures (see e.g. Col. 1, lines 4-6), comprising electrically connected sacrificial anodes provided both within the concrete structure and at the surface of the concrete structure to contribute to the overall anodic area for providing the appropriate current density to the reinforcements (see e.g. Fig. 2, column 11 with anodes spaced along the column as well as interspersed within the column; Col. 9, lines 19-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reinforced concrete structure of Glass ‘587 to also comprise the elongated anodes of Davison provided within the interconnected slots to increase the overall anodic area and provide additional current density to the reinforcements as taught by Lyublinski.
Regarding claim 3, Glass ‘587 in view of Davison and Lyublinski teaches each interconnecting galvanic anode having a length and a thickness (see e.g. Davison Paragraph 0027, lines 6-7, zinc ribbon 300X12X2 mm, 300 mm being the length and 2 mm being the thickness) and the length of the interconnecting galvanic anodes being greater than a diameter of each of the plurality of the anode cavities (see e.g. Davison Paragraph 0027, lines 6-7, 300 mm length zinc ribbon; see e.g. Glass ‘587 Paragraph 30, lines 2-5, cavity with 50 mm or less diameter) and the thickness of the interconnecting galvanic anodes being less than a width of the interconnecting slot (see e.g. Davison Paragraph 0027, lines 1-2 6-7, 2 mm zinc ribbon in 5 mm wide slot).
Regarding claim 4, Glass ‘587 in view of Davison and Lyublinski teaches each of the discrete galvanic anodes being received within a respective anode cavity and embedded therein with a backfill (see e.g. Glass ‘587 Fig. 3, backfills 2; Paragraph 66 and Paragraph 71, lines 2-3 and 5-9), and each of the interconnecting galvanic anodes being received within a respective interconnecting slot and embedded therein with a backfill (see e.g. Davison Paragraph 0027, lines 5-9).
Regarding claim 5, Glass ‘587 in view of Davison and Lyublinski teaches the plurality of discrete galvanic anodes and the plurality of interconnecting galvanic anodes being electrically connected together and with the reinforcing steel by the at least one connector to form an electrical circuit for protection of the steel reinforcement (see e.g. Glass ‘587 Fig. 3, connectors 5 and conductor 17 connecting to steel 19; Paragraph 71, lines 9-12, and Paragraph 72, lines 1-2; see e.g. Davison Fig. 4, conductors 23 connecting anodes together; Paragraph 0026, lines 4-5).
Regarding claim 6, Glass ‘587 in view of Davison and Lyublinski teaches the plurality of discrete galvanic anodes and the plurality of interconnecting galvanic anodes each comprise a metal less noble than the steel reinforcement such that the discrete galvanic anodes and the interconnecting galvanic anodes each oxidize in order to protect the steel reinforcement (see e.g. Glass ‘587 Paragraph 65, lines 3-6; see e.g. Davison Paragraph 0009, lines 1-2).
Regarding claim 7, Glass ‘587 in view of Davison and Lyublinski teaches each galvanic interconnecting anode having a charge capacity of 136.4 to 151.6 kC (see e.g. Davison Paragraph 0027, lines 6-7, zinc ribbon 300X12X2 mm, which has a mass of 51.46 g based on the density of zinc being 7.133 g/cm3, as evidenced by Encyclopedia Britannica, see Page 1, under Element Properties; the current capacity of zinc is maximum 372 Ah/lb. or 335 Ah/lb. at 90% current efficiency, which underground zinc anodes are typically above, as evidenced by Beranek, see page 15, under “Electrochemical Properties of Zinc”, lines 2-7; resulting in a charge capacity of 136.4 kC at 90% up to a max of 151.6 kC).
Regarding claim 10, Glass ‘587 teaches a method of protecting at least one steel reinforcement located within hardened concrete of a reinforced concrete structure (see e.g. Fig. 3, concrete structure 16 comprising reinforcing steel bar 19; Paragraph 71, lines 1-2 and 4-5, and Paragraph 72, lines 1-2), forming a plurality of anode cavities within the hardened concrete (see e.g. Fig. 3, anode cavities 4; Paragraph 71, lines 2-5), forming a plurality of interconnecting slots within the hardened concrete, with each of the plurality of interconnecting slots interconnecting two adjacent anode cavities with one another (see e.g. Fig. 3, slots cut into the concrete surface between adjacent cavities 4; Paragraph 71, lines 11-12), providing a plurality of discrete galvanic anodes, and installing a respective one of the plurality of discrete galvanic anodes within a respective one of the plurality of anode cavities (see e.g. Fig. 3, sacrificial metal elements 1 in anode cavities 4; Paragraph 71, lines 2-3), providing at least one connector for connecting the plurality of discrete galvanic anodes with the at least one steel reinforcement (see e.g. Fig. 3, connectors 5 and conductor 17; Paragraph 71, lines 9-12, and Paragraph 72, lines 1-2), providing an interconnecting connector, electrically connecting a first end of the interconnecting connector to a first adjacent discrete galvanic anode and electrically connecting a second end of the interconnecting connector to a second adjacent discrete galvanic anode (see e.g. Fig. 3, either end of intermediate section of conductor 17 connecting to connectors 5 of adjacent sacrificial elements 1 via connection 18; Paragraph 71, lines 9-12), and embedding each one of the plurality of discrete galvanic anodes in a backfill (see e.g. Fig. 3, backfills 2; Paragraph 66 and Paragraph 71, lines 2-3 and 5-9). 
Glass ‘587 does not teach providing a plurality of interconnecting galvanic anodes, and each of the plurality of interconnecting galvanic anodes comprising a metallic element which has the interconnecting connector extending from both opposed ends thereof, and each of the plurality of interconnecting galvanic anodes containing a sufficient quantity of a sacrificial metal to increase a total protection current delivered to the steel reinforcement in the reinforced concrete structure, installing each of the plurality of interconnecting galvanic anodes within a respective one of the interconnecting slots, and embedding each one of the plurality of interconnecting galvanic anodes in a backfill. Glass ‘587 does teach the interconnecting slots being filled with a backfill (see e.g. Paragraph 71, lines 12-14), a chase, i.e. slot, cut into a concrete surface being another form of an anode cavity into which a sacrificial metal element can be fit (see e.g. Paragraph 30, lines 1-2 and 5-6, and Paragraph 31, lines 8-9), as well as the presence of additional sacrificial metal being able to supplement the charge capacity of the anode (see e.g. Paragraph 74, lines 8-10).
Davison teaches sacrificial anodes for protection of steel in concrete constructions (see e.g. Paragraph 0001), comprising elongated sacrificial anodes inserted into slots formed in the concrete structure electrically connected with connectors extending from either end (see e.g. Fig. 4, sacrificial anode assemblies 21 in slots in concrete deck 22 connected by conductors 23; Paragraph 0026, lines 1-5), this structure providing a high surface area of the anode delivering current into the concrete (see e.g. Paragraph 0009, lines 4-7, and Paragraph 0018, lines 1-5).
Lyublinski teaches a system for cathodic protection of reinforced concrete structures (see e.g. Col. 1, lines 4-6), comprising electrically connected sacrificial anodes provided both within the concrete structure and at the surface of the concrete structure to contribute to the overall anodic area for providing the appropriate current density to the reinforcements (see e.g. Fig. 2, column 11 with anodes spaced along the column as well as interspersed within the column; Col. 9, lines 19-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Glass ‘587 to also comprise providing the elongated anodes and backfill of Davison within the interconnected slots to increase the overall anodic area and provide additional current density to the reinforcements as taught by Lyublinski.
Regarding claim 12, Glass ‘587 in view of Davison and Lyublinski teaches forming each interconnecting galvanic anode with a length and a thickness (see e.g. Davison Paragraph 0027, lines 6-7, zinc ribbon 300X12X2 mm, 300 mm being the length and 2 mm being the thickness) such that the length of the interconnecting galvanic anodes being greater than a diameter of each of the plurality of the anode cavities (see e.g. Davison Paragraph 0027, lines 6-7, 300 mm length zinc ribbon; see e.g. Glass ‘587 Paragraph 30, lines 2-5, cavity with 50 mm or less diameter) and the thickness of the interconnecting galvanic anodes being less than a width of the interconnecting slot (see e.g. Davison Paragraph 0027, lines 1-2 6-7, 2 mm zinc ribbon in 5 mm wide slot).
Regarding claim 13, Glass ‘587 in view of Davison and Lyublinski teaches inserting the backfill within each of the respective anode cavities and then installing one of the plurality of discrete galvanic anodes therein such that the discrete galvanic anode is completely embedded within the backfill contained within the respective anode cavity (see e.g. Glass ‘587 Fig. 3, sacrificial elements 1 completely embedded within backfills 2; Paragraph 66 and Paragraph 71, lines 2-3 and 5-9), and inserting the backfill within each of the respective interconnecting slots and then installing one of the plurality of interconnecting galvanic anodes therein such that the interconnecting galvanic anode is completely embedded within the backfill contained within the respective interconnecting slot (see e.g. Davison Paragraph 0027, lines 5-9).
Regarding claim 14, Glass ‘587 in view of Davison and Lyublinski teaches electrically connecting the plurality of discrete galvanic anodes and the plurality of interconnecting galvanic anodes together and to the reinforcing steel by the at least one connector to form an electrical circuit for protection of the steel reinforcement (see e.g. Glass ‘587 Fig. 3, connectors 5 and conductor 17 connecting to steel 19; Paragraph 71, lines 9-12, and Paragraph 72, lines 1-2; see e.g. Davison Fig. 4, conductors 23 connecting anodes together; Paragraph 0026, lines 4-5).
Regarding claim 15, Glass ‘587 in view of Davison and Lyublinski teaches forming each of the plurality of discrete galvanic anodes and each of the plurality of interconnecting galvanic anodes from a metal less noble than the steel reinforcement such that the discrete galvanic anodes and the interconnecting galvanic anodes each oxidize in order to protect the steel reinforcement (see e.g. Glass ‘587 Paragraph 65, lines 3-6; see e.g. Davison Paragraph 0009, lines 1-2).
Regarding claim 16, Glass ‘587 in view of Davison and Lyublinski teaches each galvanic interconnecting anode having a charge capacity of 136.4 to 151.6 kC (see e.g. Davison Paragraph 0027, lines 6-7, zinc ribbon 300X12X2 mm, which has a mass of 51.46 g based on the density of zinc being 7.133 g/cm3, as evidenced by Encyclopedia Britannica, see Page 1, under Element Properties; the current capacity of zinc is maximum 372 Ah/lb. or 335 Ah/lb. at 90% current efficiency, which underground zinc anodes are typically above, as evidenced by Beranek, see page 15, under “Electrochemical Properties of Zinc”, lines 2-7; resulting in a charge capacity of 136.4 kC at 90% up to a max of 151.6 kC).
Claim(s) 2, 8, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘587 in view of Davison and Lyublinski, as applied to claims 1 and 10 above, and further in view of Farahmandi et al. (U.S. 2003/0030969), hereinafter Farahmandi.
Regarding claim 2, Glass ‘587 in view of Davison and Lyublinski teaches all the elements of the reinforced concrete structure of claim 1 as stated above. Glass ‘587 in view of Davison and Lyublinski further teaches the galvanic metal element comprising a strip of metal (see e.g. Davison Paragraph 0027, lines 6-8, zinc ribbon), but does not teach this strip being folded around the interconnecting connector which has a length longer than the length of the strip of metal such that opposed ends of the interconnecting connector extend out from opposite ends of the strip of metal with the interconnecting connector being located along one edge of the strip of metal. Glass ‘587 in view of Davison and Lyublinski does however teach the interconnecting connectors extending along the length of the interconnecting slots (see e.g. Glass ‘587 Fig. 3, conductor 17 extending through the slots; Paragraph 71, lines 9-12), as well as the ends of the interconnecting connectors extending from the opposite ends of the interconnecting anodes (see e.g. Davison Fig. 4, conductors 23 extending from either end of sacrificial anode assemblies 21; Paragraph 0026, lines 1-5).
Farahmandi teaches an electrode structure (see e.g. abstract), wherein a cloth electrode is folded over a current collector and terminal in order to create a low contact resistance electrical connection between them (see e.g. Figs. 15-18, first electrode 146 folded over current collector 130 and first terminal 134; Paragraph 0163, lines 1-10).
Though Farahmandi does not relate to cathodic protection, it is analogous art because it addresses the pertinent problem of providing good electrical contact between a flexible electrode and a connector, as described in Paragraph 0038, lines 15-20, of the instant specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal ribbon interconnecting anodes of Glass ‘587 in view of Davison and Lyublinski to be folded over the length interconnecting connectors as taught by Farahmandi to create a low contact resistance electrical connection between the anodes and the connectors.
Regarding claim 8, Glass ‘587 in view of Davison, Lyublinski and Farahmandi teaches the strip of metal being folded about and around the interconnecting connector so as to sandwich the interconnecting connector between overlapped sides of the strip of metal with the interconnecting connector extending adjacent and along the fold line of the strip of metal (see e.g. Farahmandi Figs 15-18, electrode 146 folded over current collector 130 so as to sandwich it between its overlapping sides along the fold line; see e.g. Figs. 15-18, first electrode 146 folded over current collector 130 and first terminal 134; Paragraph 0163, lines 1-5).
Regarding claim 11, Glass ‘587 in view of Davison and Lyublinski teaches all the elements of the method of claim 10 as stated above. Glass ‘587 in view of Davison and Lyublinski further teaches using a strip of metal as the galvanic metal element (see e.g. Davison Paragraph 0027, lines 6-8, zinc ribbon), but does not teach folding the strip of metal around the interconnecting connector which has a length longer than a length of the strip of metal such that opposed ends of the interconnecting connector extend out from opposite ends of the strip of metal, with the interconnecting connector being located along one edge of the strip of metal. Glass ‘587 in view of Davison and Lyublinski does however teach the interconnecting connectors extending along the length of the interconnecting slots (see e.g. Glass ‘587 Fig. 3, conductor 17 extending through the slots; Paragraph 71, lines 9-12), as well as the ends of the interconnecting connectors extending from the opposite ends of the interconnecting anodes (see e.g. Davison Fig. 4, conductors 23 extending from either end of sacrificial anode assemblies 21; Paragraph 0026, lines 1-5).
Farahmandi teaches an electrode structure (see e.g. abstract), wherein a cloth electrode is folded over a current collector and terminal in order to create a low contact resistance electrical connection between them (see e.g. Figs. 15-18, first electrode 146 folded over current collector 130 and first terminal 134; Paragraph 0163, lines 1-10).
Though Farahmandi does not relate to cathodic protection, it is analogous art because it addresses the pertinent problem of providing good electrical contact between a flexible electrode and a connector, as described in Paragraph 0038, lines 15-20, of the instant specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal ribbon interconnecting anodes of Glass ‘587 in view of Davison and Lyublinski to be folded over the length interconnecting connectors as taught by Farahmandi to create a low contact resistance electrical connection between the anodes and the connectors.
Regarding claim 17, Glass ‘587 in view of Davison, Lyublinski and Farahmandi teaches folding the strip of metal about and around the interconnecting connector so as to sandwich the interconnecting connector between overlapped sides of the strip of metal with the interconnecting connector extending adjacent and along the fold line of the strip of metal (see e.g. Farahmandi Figs 15-18, electrode 146 folded over current collector 130 so as to sandwich it between its overlapping sides along the fold line; see e.g. Figs. 15-18, first electrode 146 folded over current collector 130 and first terminal 134; Paragraph 0163, lines 1-5).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘587 in view of Davison and Lyublinski, as applied to claim 1 above, and further in view of Glass et al. (U.S. 2008/0105564), hereinafter Glass ‘564.
Regarding claim 9, Glass ‘587 in view of Davison and Lyublinski teaches all the elements of the reinforced concrete structure of claim 1 as stated above. Glass ‘587 in view of Davison and Lyublinski does not explicitly teach each electrical connection to the at least one steel reinforcement comprising a hole formed into the at least one steel reinforcement with the at least one connector connected to the at least one steel reinforcement via a rivet.
	Glass ‘564 teaches a system for protecting steel in concrete using a sacrificial anode assembly (see e.g. Abstract), wherein an electrical connection is made to the steel by connecting a copper cable into a hole drilled into the end of the steel using a pop rivet (see e.g. Paragraph 0052, lines 1-6).
	KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical connection to the steel reinforcement of Glass ‘587 in view of Davison and Lyublinski to comprise the connector connected into a hole in the steel reinforcement with a rivet as taught by Glass ‘564 as a known suitable means of forming an electrical connection to a steel reinforcement in a sacrificial anode-protected concrete structure.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘587 in view of Davison and Lyublinski, as applied to claim 17 above, and further in view of Glass ‘564.
Regarding claim 18, Glass ‘587 in view of Davison, Lyublinski and Farahmandi teaches all the elements of the reinforced concrete structure of claim 1 as stated above. Glass ‘587 in view of Davison, Lyublinski and Farahmandi does not explicitly teach forming each electrical connection to the at least one steel reinforcement via a hole formed into the at least one steel reinforcement with the at least one connector connected to the at least one steel reinforcement via a rivet.
	Glass ‘564 teaches a system for protecting steel in concrete using a sacrificial anode assembly (see e.g. Abstract), wherein an electrical connection is made to the steel by connecting a copper cable into a hole drilled into the end of the steel using a pop rivet (see e.g. Paragraph 0052, lines 1-6).
	KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical connection to the steel reinforcement of Glass ‘587 in view of Davison, Lyublinski and Farahmandi to comprise the connector being connected into a hole in the steel reinforcement with a rivet as taught by Glass ‘564 as a known suitable means of forming an electrical connection to a steel reinforcement in a sacrificial anode-protected concrete structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795